UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6351


CHARLES A. WILLIAMS,

                Plaintiff - Appellant,

          v.

JEFFREY   CANADY;  MR.   DUNN;    JOHNSTON    COUNTY    SHERIFF’S
DEPARTMENT NARCOTICS DIVISION,

                Defendants – Appellees,

          and

ADREN L. HARRIS,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cv-00558-FL)


Submitted:   June 26, 2014                   Decided:   June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Williams, Appellant Pro Se. Ronnie Monroe Mitchell,
MITCHELL LAW GROUP, Fayetteville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles A. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Williams v. Canady, No. 5:10-cv-00558-FL (E.D.N.C. Jan.

7, 2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2